1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     GREGORY HAMILTON,                                 Case No. 3:19-cv-00380-MMD-WGC
7                                         Plaintiff,                   ORDER
             v.
8
      GODINEZ,
9
                                       Defendant.
10

11          Pro se Plaintiff Gregory Hamilton brings this action under 42 U.S.C. § 1983. Before
12   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13   States Magistrate Judge William G. Cobb (ECF No. 34), recommending the Court deny
14   Plaintiff’s motion for leave to file an amended complaint (ECF No. 24 (“Motion”)). Plaintiff
15   had until April 29, 2021 to file an objection. To date, no objection to the R&R has been
16   filed.1 For this reason, and as explained below, the Court adopts the R&R, and will deny
17   the Motion.
18          The Court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20   fails to object to a magistrate judge’s recommendation, the Court is not required to
21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24   recommendations is required if, but only if, one or both parties file objections to the
25   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
26

27
            1Plaintiffdid file a document after Judge Cobb issued the R&R (ECF No. 35), but
28
     even liberally construed, it is not an objection to the R&R.
1    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation.”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends denying the

5    Motion in part because Plaintiff is already proceeding on a count materially identical to

6    Count I in his proposed amended complaint. (ECF No. 34 at 4.) As to Plaintiff’s proposed

7    Count II, Judge Cobb notes that Plaintiff’s allegations are insufficient to satisfy the legal

8    elements of the claims he attempts to assert. (Id. at 5-6.) Judge Cobb also recommends

9    Plaintiff be given an opportunity to decide whether he wishes to proceed with his claim

10   against Godinez instead of a different Corrections Officer because the only Godinez that

11   worked for the Nevada Department of Corrections (“NDOC”) appears to have left his

12   employment before the incident giving rise to this case occurred. (Id. at 6-7.) The Court

13   agrees with Judge Cobb. Having reviewed the R&R and the record in this case, the Court

14   will adopt the R&R in full.

15          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

16   34) is accepted and adopted in full.

17          It is further ordered that Plaintiff’s motion for leave to file an amended complaint

18   (ECF No. 24) is denied.

19          It is further ordered that Plaintiff must file, by May 19, 2021, a notice with the Court

20   indicating whether he intends to pursue this action against Godinez considering the

21   Attorney General’s representation that Godinez did not work at NDOC at the time when

22   this incident allegedly took place. The Court refers Plaintiff’s anticipated notice to Judge

23   Cobb for consideration.

24          DATED THIS 6th Day of May 2021.

25
26

27                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
28
                                                   2
